Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “not tethered to the sea bed using tension” is not supported by the Specification as filed.  The Specification states “not tethered to the sea bed using tension cables” and “as opposed to tension cables forming a taut mooring”, there is no teaching of all tension methods.  There is no teaching of the broader claim of all tension means.  Only the lack of tension cables has basis in the original disclosure (see MPEP 2173.05(i)).  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The lack of facilities does not further limit any of the structural elements of claim 1.  Each limitation of claim 1 is still required and can be met with the same disclosures.  The “requirement” also fails to limit any limitation of claim 1 and is merely a functional limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claims 5 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-9, 11-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crome et al. (US 20110209875).
CLAIM 1:  Crome discloses an offshore hydrocarbon processing facility (10).  The facility comprises an offshore floating structure (12); a submerged floating riser deck (14) operatively connected to a subsea hydrocarbon riser (90); and hydrocarbon processing equipment (16; any equipment post-riser is considered under the broadest reasonable interpretation of “processing equipment”) disposed on the submerged floating riser deck; wherein the submerged floating riser deck is supported in the water in a freely floating fashion and is not tethered to the sea bed using tension cables (see Fig. 1).
CLAIM 2:  The submerged floating riser deck floats suspended from the offshore floating structure (via column 26).
CLAIM 3:  A riser arranged for disconnectable connection between the offshore floating structure and the submerged floating riser deck (part of equipment 16).
CLAIMS 5 and 6:
CLAIM 7:  Crome discloses the offshore floating structure further comprises topside processing equipment (collectors 50) located on the offshore floating structure, arranged to produce at least one of a hydrocarbon liquid product, a hydrocarbon semi-stable liquid product and a liquefied gas product (see paragraph 0077).
CLAIM 8:  The facility is configured such that a hydrocarbon fluid to be processed is processed first by the subsea equipment and then by the topside equipment (collection begins on deck).
CLAIM 9:  The offshore floating structure is horizontally offset from the submerged floating riser deck, such that the two are not vertically aligned (see Fig. 4).
CLAIM 11:  Crome discloses a buoy (compartments 70), wherein the submerged floating riser deck is operatively connected to the buoy (see Fig. 1) for offload of hydrocarbon products to a floating vessel.
CLAIM 12-15:  These methods are inherent to the above structure.
CLAIMS 17 and 18:  The submerged floating riser deck is anchored via a catenary mooring system in order to permit free floating (via flexible lines 62; see paragraph 0108).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crome in view of Giannesini (US 6263971).
In the alternative, the hydrocarbon processing equipment being placed on the submerged floating deck would be obvious as described below, to better capture the scope of the dependent claims that were not addressed above.  These rejections are in the alternative and do not render moot the above the rejections.
CLAIM 1:  Crome discloses an offshore hydrocarbon processing facility (10).  The facility comprises an offshore floating structure (12); a submerged floating riser deck (14) operatively connected to a subsea hydrocarbon riser (90); wherein the submerged floating riser deck is supported in the water in a freely floating fashion and is not tethered to the sea bed using tension cables (see Fig. 1).
Chrome fails to disclose the hydrocarbon processing equipment is disposed on the submerged floating riser deck.
Giannesini discloses a subsea production system
Giannesini discloses a submerged floating riser deck (1) with hydrocarbon processing equipment (8/9/10/14) disposed on it.
It would have been obvious to one of ordinary skill in the art to modify the system of Chrome to have the processing equipment located on the submerged deck as in Giannesini and as described in the claim as a combination of known prior art elements as Giannesini teaches that the submerged processing equipment can be used to increase productivity of the wells (see col. 5, lines 3-11).
CLAIM 2:  The submerged floating riser deck floats suspended from the offshore floating structure (via column 26).
CLAIM 3:  A riser arranged for disconnectable connection between the offshore floating structure and the submerged floating riser deck (16).
CLAIM 4:  The hydrocarbon processing equipment is entirely disposed on the submerged floating riser deck (see Giannesini Fig. 2).
CLAIMS 5 and 6:  Crome discloses no provision of facilities for personnel to stay on the offshore hydrocarbon processing facility or platform (no discussion of such facilities).
CLAIM 7:  Giannesini discloses the offshore floating structure further comprises topside processing equipment located on the offshore floating structure, arranged to produce at least one of a 
CLAIM 8:  The facility is configured such that a hydrocarbon fluid to be processed is processed first by the subsea equipment and then by the topside equipment (see Giannesini col. 4, lines 14-31).
CLAIM 9:  The offshore floating structure is horizontally offset from the submerged floating riser deck, such that the two are not vertically aligned (see Chrome, Fig. 4).
CLAIM 10:  The submerged floating riser deck is arranged to separate liquid hydrocarbons. flash the separated liquid hydrocarbons and store the flashed hydrocarbons at the submerged floating riser deck (see Giannesini col. 4, lines 14-31).
CLAIM 11:  Crome discloses a buoy (compartments 70), wherein the submerged floating riser deck is operatively connected to the buoy (see Fig. 1) for offload of hydrocarbon products to a floating vessel.
CLAIM 12-16:  These methods are inherent to the above structure.
CLAIMS 17 and 18:  The submerged floating riser deck is anchored via a catenary mooring system in order to permit free floating (via flexible lines 62; see paragraph 0108).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/8/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the 112 rejection and drawing objections of claims 5 and 6, it is unclear what elements are the “provision of facilities” that being claimed.  If the claim creates a different structure than a structure designed for personal, than the difference should be able be shown in the drawings.  It is unclear what differences Applicant is attempting to claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679